Citation Nr: 1420326	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for right hip degenerative joint disease with painful motion.

2.  Entitlement to an increased rating in excess of 20 percent for left hip degenerative joint disease with painful motion.

3.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected right and left hip disabilities, to include  on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

4.  Entitlement to service connection for arthritis of the right knee, claimed as secondary to service-connected right and left hip disabilities.

5.  Entitlement to service connection for arthritis of the left knee, claimed as secondary to service-connected right and left hip disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2008 and December 2009 rating decisions.  In the July 2008 rating decision, the RO, inter alia, granted a 20 percent rating for degenerative joint disease with moderate subjective complaints of increasing pain and moderate functional limitations and loss of function of the right and left hips.  In a December 2009 rating decision, the RO, inter alia, denied the claims for service connection for arthritis of the right and left knees.

In June 2011, the Veteran testified during a  Board hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a transcript of that hearing is of record. 

In January 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  The Board also expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to right and left hip disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  After accomplishing further action),  the AMC continued to deny each claim (as reflected in a January 2013 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

In August 2012, the RO, inter alia, recharacterized the Veteran's service-connected right and left hip disabilities as right and left degenerative joint disease with painful motion and proposed that the assigned 20 percent rating be decreased to 10 percent for each hip.  In addition, the August 2012 rating decision awarded separate ratings for left hip degenerative joint disease with limitation of extension and right hip degenerative joint disease with limitation of flexion, and assigned initial noncompensable ratings for each disability, effective June 1, 2012.  

In January 2013, the RO, inter alia, continued the assigned 20 percent rating for right and left hip degenerative joint disease and did not implement the proposed reduction.  In addition, this rating decision determined that the Veteran's right and left hip disabilities were most favorably rated under the diagnostic criteria for degenerative joint disease with painful motion and ended the separate noncompensable ratings for left hip degenerative joint disease with limitation of extension and right hip degenerative joint disease with limitation of flexion, effective October 24, 2012.  The Veteran did not appeal this decision.
As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals VA treatment records dated from December 2007 to April 2013 as well as private treatment records dated through March 2013; VA treatment records dated through August 2012 and private treatment records dated through December 2012 were considered in the January 2013 supplemental statement of the case (SSOC).  The Veteran's representative waived RO consideration of the newly received evidence, namely the VA treatment records dated through April 2013 as well as private treatment records dated through March 2013, in April 2014.  38 C.F.R. § 12.1304 (2013).

The remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file contains various adjudicatory documents that were duplicative of the evidence in the paper claims file.

The Board's decision on the claims for higher ratings for right and left hip degenerative joint disease as well as the claims for service connection for right and left knee arthritis are set forth below.  The remaining claim on appeal is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jursidiction (AOJ) .  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the January 29, 2008 date of the claim for increased rating, the right hip degenerative joint disease manifested by reduced range of motion that included no less than 95 degrees of flexion, extension of no less than five degrees, intermittent limitation of adduction so that the Veteran was unable to his cross the legs with X-ray evidence of arthritis and intermittent objective evidence of pain in the soft tissue or joint; but was not productive of limitation of abduction where motion was lost beyond 10 degrees; limitation of rotation where the Veteran was unable to toe-out more than 15 degrees; hip flail joint; fracture of the shaft or anatomical neck; fracture of the surgical neck with a false joint; malunion or nonunion of the femur; or a leg length discrepancy.

3.  Pertinent to the January 29, 2008 date of the claim for increased rating , the left hip degenerative joint disease manifested by reduced range of motion that included no less than 90 degrees of flexion and no less than 20 degrees of extension, intermittent limitation of adduction so that the Veteran was unable to his cross the legs with X-ray evidence of arthritis and intermittent objective evidence of pain in the soft tissue or joint with X-ray evidence of arthritis; but was not productive of  limitation of rotation where the Veteran could not toe-out more than 15 degrees; limitation of rotation where the Veteran was unable to toe-out more than 15 degrees hip flail joint; fracture of the shaft or anatomical neck; or fracture of the surgical neck with a false joint; malunion or nonunion of the femur; or a leg length discrepancy.

4.  The applicable schedular criteria are adequate to rate the Veteran's right and left hip degenerative joint disease at all points pertinent to this appeal.

5.  There is no evidence or allegation that a right or left knee disorder  was shown in service or for many years thereafter, and there is no lay or medical suggestion that any  knee disorder had its onset during service or is otherwise medically related to service.

6.  The most persuasive medical opinion evidence to directly address the medical relationship, if any, between any current right or  left knee disorders and right and left hip degenerative joint disease weighs against the claims.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right hip degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5255 (2013).

2.  The criteria for a rating in excess of 20 percent for left hip degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R.  §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5255 (2013).

3.  The criteria for service connection for arthritis of the right knee, claimed as secondary to service-connected right and left hip degenerative joint disease, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 

4.  The criteria for service connection for arthritis of the left knee, claimed as secondary to service-connected right and left hip degenerative joint disease, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, with respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37(2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a February 2008 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate claims for an increased rating for right and left hip disabilities.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  The July 2008 rating decision reflects the RO's initial adjudication of the claims for an increased rating after the issuance of the February 2008 letter.  Thereafter, the statement of the case (SOC) set forth specific criteria for higher ratings for impairment of the femur, hip ankylosis and limitation of thigh flexion (the timing and form of which suffices, in part, for Dingess/Hartman).

With regards to the claims for service connection for right and left knee arthritis,
in an August 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection on a direct basis.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2009 RO rating decision reflects the initial adjudication of the claims for service connection after issuance of the August 2009 letter.  

In addition, although the RO has not furnished a letter meeting the VCAA's notice requirements specific to the claims for service connection for a right and left knee condition on a secondary basis, the Veteran is not shown to have been prejudiced by the omission of such a letter.

In a January 2010 SOC, the RO set forth the criteria for service connection on a secondary basis.  In a September 2009 statement, the Veteran generally related his knee pain and other symptoms to his hip disorder.  He specifically argued that the arthritis in his right and left knees were related to his service-connected right and left hip disorders in a November 2010 substantive appeal.  Finally, during his June 2011 hearing, the Veteran testified that his private physician had related his right and left knee disorder to his service-connected right and left hip disorders.  Therefore, to whatever extent the aforementioned letters and SOC are deficient in meeting the VCAA requirements, the Board notes that the claims file reflects that the Veteran had actual knowledge of the information and evidence necessary to substantiate his claims for service connection on a secondary basis.  Through testimony during the June 2011 Board hearing and in various lay statements, the Veteran has made clear that he understands service connection on a secondary basis requires a nexus between the claimed disorder and the service-connected disorder.  Given the Veteran's statements, the Board finds that any error in notice regarding substantiating the claims for service connection on a secondary basis is harmless because actual knowledge of what the evidence must show to substantiate such claim is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

Finally, neither the Veteran nor his representative has  alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA outpatient treatment records and various private treatment records (requested by the Board in its January 2012 remand), and various private treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal is the transcript of the June 2011 Board hearing, along with various written statements provided by the Veteran and his representative.  The Board finds that no further action with respect to the claims, prior to appellate consideration, is required. 

As regards to the June 2011 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

Here, during the June 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which then consisted of a claims for an increased rating for right and left hip disabilities as well as claims for service connection for right and left knee disabilities.  Also, information was solicited regarding the Veteran's current hip and knee symptoms.  In addition, the Veteran testified regarding his employment history.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Increased Rating

The Veteran contends that the severity of the symptoms related to his hip disabilities, namely increased pain and limping, warrants a higher rating.  He also contends that it was difficult for him to use the stairs or go from a sitting to standing position, that it was almost impossible for him to kneel and that it was painful for him to stand or walk for any length of time due to such symptoms.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis below is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, the Veteran's service-connected right and left hip disabilities have been characterized as degenerative joint disease and rated under the diagnostic code for malunion of the femur with a moderate hip disability.

Flail joint of the hip warrants an 80 percent disability rating.  38 C.F.R § 4.71a, Diagnostic Code 5254.  

Fracture of the shaft or anatomical shaft with nonunion of the femur with loose motion (spiral or oblique fracture) warrants an 80 percent rating.  Fracture of the shaft or anatomical shaft with nonunion with loose motion, weightbearing preserved with aid of brace warrants a 60 percent rating.  Fracture of the surgical neck of the femur with a false joint warrants a 60 percent rating.  Malunion of the femur warrants a 20 percent rating is warranted when the disability results in moderate knee or hip disability; and a 30 percent rating is warranted when the disability results in marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).   The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R.     § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1   (2011).

Musculoskeletal hip and thigh disabilities are addressed in the VA rating schedule under Diagnostic Codes 5250 to 5255.  38 C.F.R. § 4.71a.  With respect to the diagnostic codes that do apply given the nature of the disabilities at issue, limitation of extension of the thigh to five degrees warrants a 10 percent rating.   38 C.F.R. § 4.71a, Diagnostic Code 5251.  This is the only assignable rating under Diagnostic Code 5251.  Limitation of flexion of the thigh to 45 degrees, 30 degrees, 20 degrees, and 10 degrees warrants 10, 20, 30, and 40 percent disability ratings, respectively.   38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Impairment of the thigh is addressed in Diagnostic Code 5253, which provides for 10 percent ratings for limitation of adduction where the claimant cannot cross legs or limitation of rotation where the claimant cannot toe-out more than 15 degrees; a 20 percent rating is warranted when there is limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Full motion of the hip is to 125 degrees of flexion and 45 degrees of abduction.   38 C.F.R. § 4.71, Plate II.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved (here, Diagnostic Codes 5251, 5252 and 5253).  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.   38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.   See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).   Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."   See Butts v. Brown, 5 Vet. App. 532, 538 (1993).   One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Following a review of the relevant evidence of record, which includes VA treatment records dated through April 2013, the Veteran's own statements, the testimony during the June 2011 hearing, and the VA examination reports dated in February 2008, August 2012 and October 2012, the Board concludes that the Veteran is not entitled to a rating in excess of 20 percent for his right and left hip degenerative joint disease.  This evidence establishes that, on range of motion testing, the Veteran's right hip flexion was limited to no more 95 degrees and left hip flexion was limited to no more than 90 degrees while right and left hip extension were limited to no more than five degrees with adduction intermittently limited so that the Veteran was unable to cross his legs.  In addition, intermittent objective evidence of pain in the soft tissue or joint were found on examination.  However, such does not establish that the Veteran's right or  left hip disorder was  productive of marked hip disability.

A February 2008 VA orthopedic examination report documents  the Veteran's complaints of constant bilateral hip pain that was dull with episodes of sharp pain and that the duration of this sharp pain depended on his activity.  This pain was worse with walking and he was able to walk for approximately 20 minutes before getting the sharp pain.  He also reported being able to sit for 60 minutes before he gets stiff and that he was able to sit in a car for two hours without stopping.  Other symptoms were reported to include hip popping when going down the stairs, occasional hip locking, fatigability and lack of endurance.  Swelling, heat and redness were denied.  Flare-ups were denied as pain was reported to be constant.  Physical examination was negative for edema, effusion, instability, tenderness, redness, heat, abnormal movement in the hips and ankylosis.  Leg length was found to be equal and symmetrical.  Hip X-rays conducted in December 2007 revealed  bilateral hip degenerative joint disease with moderate subjective complaints of increasing pain and moderate functional limitations and loss of function.

Range of motion testing conducted in February 2008 revealed right hip flexion  from zero degrees to 95 degrees with pain and guarding, extension  from zero degrees to 20 degrees with pain and weakness, adduction  from zero degrees to 25 degrees with pain, abduction  from zero degrees to 40 degrees with pain, external rotation  from zero degrees to 30 degrees with pain and internal rotation from zero degrees to 30 degrees with pain.  The examiner noted that there was objective evidence of painful motion with grimacing and guarding.  Left hip flexion was from zero degrees to 90 degrees with pain and guarding, extension was  from zero degrees to 20 degrees with pain and weakness, adduction was e from zero degrees to 20 degrees with pain, abduction was from zero degrees to 40 degrees with pain, external rotation was from zero degrees to 50 degrees with pain and internal rotation was from zero degrees to 30 degrees with pain.  Additional functional loss and limitation due to repetitive use were noted but specific range of motion measurements were not provided.

A December 2010 private treatment note reflects the Veteran's complaints of hip pain, with the left greater than the right.  Range of motion testing revealed flexion  to130 degrees, internal rotation  to 30 degrees, and external rotation  to 40 degrees, all "painless" and bilaterally.

A June 2012 hip VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of hip flare-ups whenever he walked a long distance and that he must sit down or use a walking aide during such flares.  Physical examination did not reveal localized tenderness or pain to palpation for joints or soft tissue of either hip and that there was no ankylosis of either hip joint found.  Malunion or nonunion of the femur, flail hip joint or a leg length discrepancy were not found and he had not undergone a total hip joint replacement or other hip surgery.  Right hip flexion was found to be to 110 degrees with objective evidence of pain beginning at 60 degrees and extension was found to be to greater than five degrees with objective evidence of pain beginning at zero degrees.  There was no loss of right hip abduction  beyond 10 degrees, adduction was not so limited that the Veteran could not cross his legs, and rotation was  not so limited  that the Veteran could not toe-out more than 15 degrees.  Testing on repetitive motion  did not reveal any additional limitation of motion.  The examiner attributed functional limitation  to weakened movement, pain on movement, disturbance of locomotion and interference with sitting, standing or weight-bearing.


An August 2012 VA treatment note indicated that left hip flexion was to 100 degrees.

An October 2012 Hip DBQ report reflects the Veteran's complaints of flare-ups with excessive weightbearing activity and that he was unable to tolerate walking more than several feet without significant pain during such flares.  The examiner noted that the Veteran was not a candidate for hip surgery or corticosteroid injections due to his comorbidities.  Physical examination found localized tenderness or pain to palpation for joints or soft tissue of either hip and there was no ankylosis of either hip joint found.  Malunion or nonunion of the femur, flail hip joint or a leg length discrepancy were not found and the Veteran was noted to have not undergone a total hip joint replacement or other hip surgery.  

On physical examination in October 2012, range of motion testing revealed right hip flexion from zero degrees to 110 degrees with objective evidence of pain beginning at 90 degrees, and right hip extension  to five degrees with objective evidence of pain beginning at zero degrees.  Right hip abduction was not lost beyond 10 degrees, and adduction was not  so limited that the Veteran could not cross his legs.  Repetitive motion testing revealed right hip flexion  to 100 degrees, extension  to  five degrees or more, ;  post-test abduction was  not lost beyond 10 degrees, post-test adduction was not  so limited that the Veteran could not cross legs, and post-test rotation was not  so limited such that the Veteran could not t toe-out more than 15 degrees.  The examiner  attributed functional loss to weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion and interference with sitting, standing or weight-bearing.

The above-cited evidence indicates that the Veteran's right and left hip degenerative joint disease has not been manifested by malunion of the femur with a marked hip disability.  X-rays have only revealed degenerative or traumatic arthritis and there has been  no obvious deformity on clinical examination.  The Veteran had reported constant dull hip pain with episodes of sharp pain as well as hip popping, occasional locking, fatigability and lack of endurance and objective evidence of such pain in the soft tissues or joints were found in October 2012.  The June 2008 VA examiner determined that the Veteran had moderate functional limitations.  Significantly, neither the June 2012 and October 2012 VA examiner found malunion or nonunion of the femur.  Moreover, the post-service radiological studies, treatment notes and the VA examination report simply do not reflect objective findings of ankylosis in either hip, or any suggestion that the Veteran effectively experiences ankylosis of either hip.

As regards to limitation of flexion, the clinical evidence of record shows the right hip flexion has been limited to no more than 95 degrees and left hip flexion has been  limited to no more than 90 degrees.  VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson , 9 Vet. App. 7.  In this regard, the Board recognizes that during his various VA examinations, the Veteran reported hip pain and objective evidence of pain was found on range of motion testing but without additional limitation of motion.  Nonetheless, given the extent of right and left hip motion demonstrated by the Veteran on VA examinations and clinical examination, the overall level of disability demonstrated by the Veteran is not commensurate with  a marked hip disability.

Moreover, to the extent that pain was reported by the Veteran after repetitive motion at his VA examinations, the VA examiners noted that the Veteran demonstrate any further loss of motion or function due to such symptoms.  In October 2012, repetitive motion testing reduced the Veteran's right hip flexion to 100 degrees and his left hip flexion to 90 degrees.  In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that a disability rating based upon a marked hip disability cannot be granted for either hip on the basis of limitation of flexion.  

With regard to limitation of extension and impairment of the thigh, the clinical evidence of record shows the right and left hip extension was no worse than zero degrees on repetitive motion testing in October 2012.  In addition, the Veteran was found to be unable to cross his legs on adduction testing in October 2012.  As previously noted, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during his various VA examinations, the Veteran reported hip pain and objective evidence of pain was found on range of motion testing and that limitation of extension was found to be additionally limited to zero degrees in October 2012.  This additional limitation of extension and impairment of the thigh demonstrated in the October 2012 VA examination, could, potentially, result in a higher or separate rating for the Veteran's right and left hip disabilities.

However, evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.   A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206  (1993).  Separate ratings may be granted only when "none of the symptomatology for any one of [the claimed conditions] is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban, supra.  

The Board finds that the assignment of separate, compensable ratings for the right and left hip under Diagnostic Codes 5251 for limitation of extension and/or Diagnostic Codes 5253 for limitation of adduction would constitute impermissible pyramiding as the symptomology is duplicative or overlapping.  Specifically, the Veteran was assigned a rating under Diagnostic Code 5255 for malunion of the femur with a moderate hip disability based on the manifestations of X-ray evidence of arthritis, limitation of motion and objective evidence of pain.  Therefore, the assignment of separate compensable ratings for right and left hip based upon limitation of extension and/or adduction under Diagnostic Codes 5261 and 5253 would constitute impermissible pyramiding with the rating for malunion of the femur with a moderate hip disability as the symptomology is also duplicative or overlapping.

Thus, given the totality of the evidence, the Board finds that each  disability more nearly approximated malunion of the femur with overall  moderate hip disability.  Thus, a higher rating is not warranted under Diagnostic Code 5255.

The Board also finds that no other diagnostic code provides a basis for any higher rating for either hip.  While separate or higher ratings could arguably be assigned for a leg length discrepancy or a flail hip joint, the June 2012 and October 2012 VA examiners found that the Veteran did not suffer from such conditions and the Veteran has not otherwise endorsed such findings.  In the absence of such findings, evaluating either of the Veteran's hips under Diagnostic Codes 5254 and 5275 are not appropriate.  See 38 C.F.R. 4.71a.  Moreover, neither disability is shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

In assessing the severity of the Veteran's right and left hip degenerative joint disease, the Board has considered the Veteran's assertions regarding his symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   However, the criteria needed to support a higher or a separate rating require clinical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).   As such, the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher or a separate rating for the Veteran's right and left degenerative joint disease pursuant to any applicable criteria at any point pertinent to this appeal.

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has either disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the January 2010 SOC). 

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.


In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology.  As discussed above, the Veteran's predominant subjective and objective orthopedic symptoms impact his range of motion, his ability to use the stairs or kneel or stand or walk for any length of time and pain.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment.
. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right or left hip degenerative joint disease, pursuant to Hart, and that the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Service Connection

The Veteran contends that his right and left knee disorders were the result of his service-connected right and left hip degenerative joint disease.  Specifically, he alleges that the pain associated with his service-connected hip disorders have caused a noticeable limp and that this change in ambulation resulted in his claimed knee disorders.  
Service connection may be established for disability resulting from injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R.     § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.   38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the outset, the Board notes that, although the RO considered the claims for service connection for right and left knee arthritis on both direct and secondary theories of entitlement-there  is actually no evidence or allegation that a right or left knee disorder had its onset during, or is otherwise medically-related to service.  The service treatment records are negative for any complaint, finding or diagnosis related to any knee disorder during service.  On June 1971 Medical Board examination, the Veteran's lower extremities were found to be abnormal due to a bilateral stress fracture of the femoral necks with an excessive stress reaction; however, no abnormalities with respect to either of the Veteran's knees were noted.  Therefore, no right or left knee disorder was shown, or is alleged to have occurred, during service.  Moreover, as indicated below, there is no documented evidence of a right or left knee disorder for more than 36 years after service-a  factor that would tend to weigh against a claim for direct service connection-if ,, in fact, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, however, in connection with the claims, the Veteran has only asserted that his right and/or left knee disorder is secondary to his service-connected right and left hip degenerative joint disease.  Given the complete absence of evidence or allegation that a right and/or left knee disorder is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit the remaining  discussion to secondary service connection.

In a June 2011 opinion, Dr. M. S., a private orthopedist, noted that the Veteran suffered from osteoarthritis of the knees.  The orthopedist opined that the Veteran's knee pain was "likely related to hip arthritis as symptoms are contributed through the referred pain mechanism from the hips to the knees."

In a June 2012 VA knee DBQ, the examiner opined that the Veteran's claimed knee conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness or that it was proximately due to or the result of the Veteran's service-connected condition.  The examiner further opined that the available objective medical evidence did not support an opinion that the Veteran's knee conditions were caused by, resulted from or aggravated beyond the natural progression by the Veteran's service or by the Veteran's service-connected right and left hip disabilities.  The examiner noted that the Veteran did not report sustaining any type of bilateral knee injury or trauma during service.  The examiner reasoned that the clinical studies published in peer reviewed professional journals with a high degree (level 1 or level 2) of medical evidence do not substantiate a claim that unfused arthritic conditions of one or both hips cause, result in or aggravate degenerative or other pathological conditions of the knee at a frequency and severity greater than in the normal population without unfused hip degenerative conditions.  The examiner determined that evidence-based medicine does not support the hypothesis that abnormal gait or compensatory gait associated with unilateral or bilateral unfused hip degenerative arthritis causes or results in degenerative conditions of the knees.  In the absence of periarticular fractures or traumatic ligamentous injuries of the knees, the onset, severity and progression of degenerative conditions of the knees is determined by genetics in the examiner's opinion.

As indicated, the Board observes that there record includes conflicting evidence on the question of whether the Veteran's current right and left knee arthritis is medically related to his service-connected right and/or left hip degenerative joint disease. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).   The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).   However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).   In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

In this appeal, the Board finds the June 2012 VA opinion to be most persuasive on the question of etiology of the Veteran's right and left knee arthritis.  As indicated, that opinion clearly was based upon full consideration of the record, to include the Veteran's documented medical history and his assertions, like the June 2011 private opinion from Dr. M. S.  However, unlike the private opinion, the VA opinion is supported by full, clearly-stated rationale.  Accordingly, the Board accords this opinion full probative weight on the medical nexus question. 

By contrast, the only opinion submitted in support of the claims--Dr. M. S.'s June 2011 opinion that the Veteran's right and left hip disability caused his right and left knee pain through a referred pain mechanism from the hips to the knees--is not considered persuasive.  No rationale was provided in support of this opinion.  A medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  Nieves-Rodriguez v. Peake, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The June 2011 opinion is therefore afforded little, if any, probative weight.  

As for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed right and/or left knee arthritis and service and/or service-connected hip disorders, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the right and/or left knee disorders is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  Id.   Hence, the lay assertions of medical nexus have no probative value. 

For all the foregoing reasons, the Board finds that,  the claims for service connection for right and left knee arthritis must be denied.  The Board also finds that service connection for right and left knee arthritis, claimed as secondary to service-connected right and left hip disabilities, must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 20 percent for right hip degenerative joint disease with painful motion is denied.

A rating in excess of 20 percent for left hip degenerative joint disease with painful motion is denied.

Service connection for arthritis of the right knee, claimed as secondary to service-connected right at hip disabilities, is denied.

Service connection for arthritis of the left knee, claimed as secondary to service-connected right at hip disabilities, is denied.


REMAND

The Board's review of the claims file reveals that further AOJ  action on the claim remaining on appeal is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In this case, for the time pertinent to the January 2008 claim for increase, the Veteran did not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU, as his combined disability rating is 40 percent.  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities pursuant to 38 C.F.R. § 4.16(b).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

In January 2012, the Board noted that the Veteran has been unemployed since approximately 2006 and that he had asserted that his service-connected right and left hip degenerative joint disease had resulted in his inability to work.  He testified during his June 2011 hearing that he had worked as a florist for about 20 years and in a veterinary office for about two years.  The Board found that a claim for TDIU was essentially a component of the claims for a higher rating for right and left hip disabilities under Rice and remanded the claim to the RO for initial adjudication.

In an October 2012 examination report, the VA examiner opined that the Veteran's hip condition impacted his ability to work as he was not able to tolerate prolonged weight-bearing activity.  The examiner further opined that there was "no restriction from sedentary work."  However, this opinion did not contain a rationale.  See Nieves-Rodriguez, supra.  In addition, the examiner did not consider whether the Veteran's past employment was physical or sedentary in nature.  Thus, the Board finds that the opinion is inadequate and that an addendum opinion is needed to fairly resolve the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the AOJ should obtain further  opinion by the October 2012 VA examiner.  The AOJ  should only arrange for the Veteran to undergo further examination if the October 2012 VA examiner is unavailable, or another examination of the Veteran is deemed warranted.

Prior to obtaining further medical opinion on this claim, to ensure that all due process requirements are met, and the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim, notifying him that  he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange for the  October 2012 examiner to provide  an addendum opinion.  

The examiner must opine whether, without regard to the Veteran's age or impairment due to nonservice-connected disability, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.

If the prior examiner is not available, or further examination of the Veteran is deemed warranted,  arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain an opinion responsive to the question posed above. 

In either instance, the contents of the entire claims file (paper and electronic), to include a complete copy of this  REMAND, must be made available to examiner, and the addendum opinion/examination report  must include discussion of the Veteran's documented medical history and assertions.

All  examination findings (if any), along with complete rationale for the conclusion reached, must be provided.

4.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R.               § 4.16(b), in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal is denied,  furnish the Veteran and his representative an SSOC and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 






(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


